[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                               ________________________                   FILED
                                                                 U.S. COURT OF APPEALS
                                      No. 10-13335                 ELEVENTH CIRCUIT
                                  Non-Argument Calendar                APRIL 18, 2011
                                ________________________                JOHN LEY
                                                                         CLERK
                                  Agency No. A096-736-277


ZE CONG WANG,

llllllllllllllllllll                                                       Petitioner,

                                            versus

U. S. ATTORNEY GENERAL,

lllllllllllllllllllll                                                     Respondent.

                                ________________________

                            Petition for Review of a Decision of the
                                 Board of Immigration Appeals
                                 ________________________

                                      (April 18, 2011)

Before BARKETT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

         Ze Cong Wang, a native and citizen of China proceeding pro se, seeks
review of the Board of Immigration Appeals’ (“BIA”) final order denying his

application for asylum and withholding of removal under the Immigration and

Nationality Act (“INA”), and relief under the United Nations Convention Against

Torture and Other Cruel, Inhuman and Degrading Treatment or Punishment

(“CAT”).

       Wang’s claims are based on his assertion that Chinese authorities beat him

and terminated his government employment after he physically resisted the forced

termination of his wife’s pregnancy. The Immigration Judge (“IJ”) denied Wang’s

asylum claim because it was untimely, and denied the remaining claims after

concluding that Wang lacked credibility. Wang appealed to the BIA, and

separately filed a motion to remand the case to the IJ for consideration of a claim

of ineffective assistance of counsel. In a single final order, the BIA denied Wang’s

claims for relief and his motion to remand.

       Wang now petitions this Court for review. He raises four issues, which we

address in turn.1
                                               I.

       First, Wang argues that the BIA erred in holding that ineffective assistance

of counsel does not excuse his untimely asylum application. With respect to


       1
        Because Wang petitions pro se, we liberally construe his petition for review. See Albra
v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007) (per curiam).

                                               2
whether an application is timely, “[n]o court shall have jurisdiction to review any

determination” in this respect. 8 U.S.C. § 1158(a)(3). We have held that this

provision deprives us of jurisdiction to determine “whether an alien filed within

one year or established extraordinary circumstances to excuse an untimely filing.”

Sanchez Jiminez v. U.S. Att’y Gen., 492 F.3d 1223, 1231 (11th Cir. 2007).

      Here, the BIA determined that Wang had not filed his asylum application

within a year of his entry into the United States, and that he did not qualify for any

of the exceptions to the timeliness requirement. Our precedent thus forecloses our

consideration of this issue on appeal. Sanchez Jimenez, 492 F.3d at 1231.

Accordingly, we lack jurisdiction to review the BIA’s determination, and dismiss

the petition with respect to Wang’s asylum claim.

                                          II.

      Second, Wang argues that the BIA’s adverse credibility determination was

not supported by substantial evidence. Specifically, he contends that the BIA erred

in concluding that an earlier application for adjusted status containing his name and

personal information contradicted his testimony that he had not before initiated

immigration proceedings. To this end, Wang asserts that someone forged the

earlier application, using his name without his permission. He asserts further




                                          3
that the BIA placed undue emphasis on his inability to explain the application at

his removal hearing.

      We review the BIA’s decision as the final judgment, unless the BIA has

expressly adopted the IJ’s decision. Ruiz v. Gonzales, 479 F.3d 762, 765 (11th

Cir. 2007). Here, the BIA did not expressly adopt the IJ’s decision, and, therefore,

we review only the BIA’s decision. See id.

      The BIA’s credibility determinations are factual findings that we review

under the substantial evidence test. See id. Under this test, we must affirm the

BIA’s decision if it is “supported by reasonable, substantial, and probative

evidence on the record considered as a whole.” Al Najjar v. Ashcroft, 257 F.3d

1262, 1284 (11th Cir. 2001) (quotation marks omitted). “To reverse a factual

finding by the BIA, [we] must find not only that the evidence supports a contrary

conclusion, but that it compels one.” Farquharson v. U.S. Att’y Gen., 246 F.3d

1317, 1320 (11th Cir. 2001). Moreover, the fact that an applicant provides

“tenable” explanations concerning the implausible aspects of his claim does not

compel a finding that the credibility determination was not supported by

substantial evidence, particularly where there is a relative lack of corroborating

evidence. Chen v. U.S. Att’y Gen., 463 F.3d 1228, 1233 (11th Cir. 2006) (per

curiam).


                                          4
      We affirm the BIA’s adverse credibility determination. The numerous

inconsistencies between Wang’s testimony and the documentary evidence in the

record substantially support the BIA’s determination. Most tellingly, Wang

testified that he was not married to a woman in the United States, despite contrary

evidence including a New York marriage certificate and an application for adjusted

status based on such marriage. And, while Wang claims that these documents are

fraudulent, his uncorroborated allegations of forgery do not compel us to find that

the BIA’s credibility determination was not supported by substantial evidence.

Chen, 463 F.3d at 1233; Farquharson, 246 F.3d at 1320. As such, we must affirm.

                                          III.

      Third, Wang argues that substantial evidence does not support the BIA’s

denial of withholding of removal and CAT relief. At the outset, he contends that

he is entitled to a presumption of past persecution under 8 U.S.C.

§ 1101(a)(42)(B). He then argues in the alternative that he established both past

persecution and a well-founded fear of future persecution based on his opposition

to China’s one-child policy, and that he established that it is more likely than not

that the Chinese police would torture him if he were removed.

      Persecution under the INA is “an extreme concept.” Sepulveda v. U.S. Att’y

Gen., 401 F.3d 1226, 1231 (11th Cir. 2005) (per curiam). Thus, we have held that


                                          5
a single detention and beating did not constitute persecution because the applicant

suffered only minor injuries, in the form of bruising. Djonda v. U.S. Att’y Gen.,

514 F.3d 1168, 1174 (11th Cir. 2008). Regarding resistance to population control

programs, Congress has prescribed that:

      [A] person who has been forced to abort a pregnancy or to undergo
      involuntary sterilization, or who has been persecuted for failure or
      refusal to undergo such a procedure or for other resistance to a coercive
      population control program, shall be deemed to have been persecuted on
      account of political opinion.

8 U.S.C. § 1101(a)(42)(B). We in turn have held that the spouses of women who

underwent forced procedures are not entitled to a presumption of persecution under

this provision. Yu v. U.S. Atty. Gen., 568 F.3d 1328, 1332 (11th Cir. 2009) (per

curiam) (deferring to the BIA’s interpretation). Instead, these petitioners must

establish that they suffered “actual persecution” as a result of their resistance to a

procedure. Id. at 1333.

      Moreover, in order to establish eligibility for withholding of removal, an

applicant must show that his “life or freedom would be threatened in that country

because of [his] race, religion, nationality, membership in a particular social group,

or political opinion.” 8 U.S.C. § 1231(b)(3)(A). Similarly, to establish eligibility

for CAT relief, an applicant must show that it is more likely than not that he will be

tortured by, or with the acquiescence of, government officials if returned to the


                                           6
designated country of removal. 8 C.F.R. §§ 208.16(c)(2), 208.18(a)(1).

       Upon a thorough review of our precedent and the proceedings below, we

affirm the BIA’s conclusion that Wang failed to establish a well-founded fear of

future persecution. Even if we accept that Wang was beaten on account of his

political opinion, he continued to live in China for the next twelve years, during

which time he suffered no further harm at the hands of Chinese authorities.2 This

prolonged period of peaceful residence constitutes substantial evidence to support

the BIA’s conclusions that Wang was not likely to be persecuted if forced to return

to China. See Sepulveda, 401 F.3d at 1232–33; 8 C.F.R. § 1208.16(c).3

Accordingly, the BIA did not abuse its discretion in concluding that Wang could

safely return to China.

                                              IV.

       Finally, Wang asserts that the BIA denied him due process by failing to

render a decision on his motion to remand for ineffective assistance of counsel.

       2
         Wang asserts that he suffered economic persecution because he was fired from his
government job, but we agree with the BIA that his ability to find other sufficient work rendered
him unable to make the necessary showing that he faced “a threat to [his] life or freedom.” In re
Acosta, 19 I. & N. Dec. 211, 222 (BIA 1985), rev’d in part on other grounds, In re Mogharrabi,
19 I. & N. Dec. 439 (BIA 1987). As such, the BIA did not abuse its discretion in denying relief
on this ground.
       3
         Wang’s claim that he is wanted for questioning regarding events stemming from the
protests against his neighborhood’s condemnation similarly does not suffice to show persecution,
because that investigation is not based on a statutorily protected ground. See Lin v. U.S. Att’y
Gen., 555 F.3d 1310, 1316 (11th Cir. 2009) (quotation marks omitted).

                                                7
We disagree.

      We review the BIA’s denial of a motion to remand for an abuse of

discretion. See Al Najjar, 257 F.3d at 1302. We have held that the BIA does not

abuse its discretion when it filters ineffective-assistance claims through the

procedural requirements established in In re Lozada, 19 I. & N. Dec. 637, 639

(BIA 1988), which provide that an alien must: (1) support his motion with an

affidavit that includes a statement setting forth in detail the agreement that was

entered into with former counsel and the representations counsel did or did not

make to the alien in this regard; (2) show that his former counsel was informed of

the allegations of ineffective assistance and allowed an opportunity to respond; and

(3) indicate in the motion whether a complaint was filed with appropriate

disciplinary authorities regarding the representation, and if not, why not. See

Gbaya v. U.S. Att’y Gen., 342 F.3d 1219, 1223 (11th Cir. 2003) (per curiam).

      The BIA treated Wang’s motion to remand as part of the appeal, and denied

the motion after finding that he failed to comply with the Lozada requirements and

also that he failed to substantiate his claim. The BIA did not abuse its discretion in

so concluding. Wang argues that two individuals, one a lawyer and one a non-

lawyer “immigration consultant,” ineffectively counseled him during his asylum

procedures. Regarding his complaint against the lawyer, Wang has not complied


                                          8
with the procedures set forth in Lozada, and therefore the BIA’s denial was not an

abuse of discretion. Gbaya, 343 F.3d at 1223. As to the non-lawyer, in light of its

adverse credibility determination, the BIA did not abuse its discretion in rejecting

Wang’s uncorroborated explanation that non-attorney forged Wang’s name on

certain documents. Chen, 463 F.3d at 1233; Farquharson, 246 F.3d at 1320.

Accordingly, we deny Wang’s petition in this respect.

                                         V.

      For the foregoing reasons, we dismiss petitioner’s motion in part and deny

petitioner’s motion in part.

PETITION DENIED.




                                          9